                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ANGELA HOGAN and B.H., a minor, by and
through his guardian ANGELA HOGAN,
individually and on behalf of all others
similarly situated,
                                                    Case No. 1:21-cv-03169
                   Plaintiffs,
                                                    Honorable Harry D. Leinenweber

       v.

AMAZON.COM, INC.,

                   Defendant.


                       DEFENDANT AMAZON.COM, INC.’S
                 MOTION TO DISMISS PURSUANT TO F.R.C.P. 12(b)(6)

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Amazon.com, Inc.

(“Amazon”) respectfully moves this Court for an Order dismissing Plaintiffs’ First Amended

Complaint (the “FAC”) (ECF No. 23), and in support thereof states the following:

       1.      Plaintiff Angela Hogan’s claims against Amazon are governed by Washington,

based on the choice of law provision to which she agreed through the Amazon Photos Terms of

Use and Amazon Conditions of Use. Because Washington law governs, Ms. Hogan may not assert

claims under the Illinois Biometric Information Privacy Act (“BIPA”), an Illinois statute.

       2.      Both Plaintiffs’ claims should be dismissed because the FAC and documents

incorporated into the FAC demonstrate that Plaintiffs fail to state claims under BIPA Sections

15(a), 15(b), and 15(c).

       3.      Plaintiffs also fail to state claims for unjust enrichment because Plaintiffs cannot

allege that Amazon’s conduct was “unjust” absent any valid BIPA violation, and because Plaintiffs

fail to plead that they incurred any economic expense.


                                                1
       4.      In further support of its Motion, Amazon incorporates its Memorandum of Law

filed contemporaneously herewith.

       WHEREFORE, Amazon respectfully requests that the Court grant its Motion and enter an

Order dismissing Plaintiffs’ First Amended Complaint with prejudice and granting such other

relief as the Court deems appropriate.

 Dated: August 13, 2021                   MORGAN, LEWIS & BOCKIUS LLP

                                          /s/ Elizabeth B. Herrington
                                          Elizabeth B. Herrington
                                          Gregory T. Fouts
                                          Tyler Zmick
                                          Alborz Hassani
                                          110 North Wacker Drive, Suite 2800
                                          Chicago, IL 60606-1511
                                          T: (312) 324-1445
                                          F: (312) 324-1001
                                          beth.herrington@morganlewis.com
                                          gregory.fouts@morganlewis.com
                                          tyler.zmick@morganlewis.com
                                          al.hassani@morganlewis.com

                                          Counsel for Defendant Amazon.com, Inc.
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of August, 2021, I caused a true and correct copy of

the foregoing document to be filed through the Court’s CM/ECF System and served the below

Counsel of Record via electronic mail:

 Kenneth Wexler                              Daniel E. Gustafson
 Justin N. Boley                             Karla M. Gluek
 Zoran Tasić                                 David A. Goodwin
 WEXLER WALLACE LLP                          Mickey L. Stevens
 55 West Monroe St., Suite 3300              GUSTAFSON GLUEK PLLC
 Chicago, IL 60603                           120 South Sixth Street, Suite 2600 Minneapolis,
 Tel: (312) 346-2222                         MN 55402
 Fax: (312) 346-0022                         Tel: (612) 333-8844
 kaw@wexlerwallace.com                       Fax: (612) 339-6622
 jnb@wexlerwallace.com                       dgustafson@gustafsongluek.com
 zt@wexlerwallace.com                        kgluek@gustafsongluek.com
                                             dgoodwin@gustafsongluek.com
                                             mstevens@gustafsongluek.com

 Ryan F. Stephan
 James B. Zouras
 Haley R. Jenkins
 STEPHAN ZOURAS, LLP
 100 N. Riverside Plaza, Suite 2150
 Chicago, IL 60606
 Tel: (312) 233-1550
 Fax: (312) 233-1560
 rstephan@stephanzouras.com
 jzouras@stephanzouras.com
 hjenkins@stephanzouras.com

                                             /s/ Elizabeth B. Herrington
                                             Elizabeth B. Herrington
